Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 26, 2021. Claims 1, 3-17 are currently pending and examined below.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec et al. US2016/0349750 (“Nemec”) in view of Zhu et al. USPN: 9,932,038 (“Zhu”).

Regarding claim(s) 1, 13. Nemec discloses a system and method performed by an autonomous vehicle for activating an autonomous braking maneuver of t e vehicle, wherein the vehicle includes an autonomous drive system, the method comprising:
detecting at least one request initiated by a user for an autonomous braking maneuver of the vehicle when the vehicle is in a first autonomous drive mode at a speed, wherein the autonomous braking maneuver is at least one of speed reduction or stop (para. 3 and para. 4, e.g. a vehicle for maneuvering a passenger to a destination autonomously. The vehicle includes one or more computing devices and a set of user input buttons configured to communicate requests to stop the vehicle and to initiate a trip to the destination with the one or more computing devices); and 
when a second request initiated by the user has been detected following the first user initiated request causes request, causing autonomous braking of the vehicle from the reduced speed to a stop (para. 81, para. 82, passenger may cancel the request to pull the vehicle over by pressing or otherwise activating button 614 again before the vehicle has begun to physically pull over, for example by slowing down or changing lanes. In one example, the display may also show a counter that counts down for a predetermined period of time)
Nemec does not explicitly teach a first request initiated by the user has been detected, activating the autonomous braking maneuver to reduce the speed of the vehicle to a reduced speed without stopping the vehicle, and a second request is to reduced speed to a stop.
Zhu teaches another autonomous vehicle system and method specifically a speed reduction control before the vehicle approaching a full stop (col. 8, lines 15-60, e.g. Once the vehicle reaches the predetermined speed Vi, it enters the second zone, i.e., adjustment zone 502. Within the adjustment zone 502, the vehicle speed is maintained relatively constant as of speed Vi. The purpose of the adjustment zone 502 is to allow the vehicle to adjust from the rapid deceleration in slow zone 501 to settle down at speed Vi smoothly within adjustment zone 502, before entering stop zone 503.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Nemec by incorporating the applied teaching 

Regarding claim(s) 3. Nemec discloses wherein the vehicle is in a second autonomous drive mode when the vehicle is driving at the reduced speed, and wherein the method further comprises: when the vehicle is in the second autonomous drive mode and when the autonomous drive system is substantially fault free, requesting of a user whether the first autonomous drive mode of the vehicle should be resumed or if the second autonomous drive mode should be maintained; receiving a response from the user indicating that the first autonomous drive mode should be resumed or that the second autonomous drive mode should be maintained; and based on the response, resuming the first autonomous drive mode of the vehicle or maintaining the second autonomous drive mode (Fig. 8, para. 65-para. 66, e.g. . 8 provides examples of the same button; here button 614, in three different states. In the first state 802, button 614 is inactive, that is, if pressed, the vehicle's computer 110 would not respond by taking any particular action with regard to controlling the movement of the vehicle.)

Regarding claim(s) 4, 12. Nemec discloses wherein the autonomous braking maneuver brakes the vehicle to a stop when the at least one user initiated request lasts for a time period (para. 20, e.g. In response to a request to pull the vehicle over via any of the buttons described above, the vehicle's computer may provide the passenger with an opportunity to cancel the request. For example, by pressing the button a second time within a short period of time or until the vehicle begins to physically pull over.)

Regarding claim(s) 5. Nemec discloses before the autonomous braking maneuver brakes the vehicle to a stop, determining a stop position for the vehicle to stop (abstract, user input buttons for communicating requests to stop the vehicle and to initiate a trip to the destination with the one or more computing devices).

Regarding claim(s) 6. Nemec discloses wherein the autonomous braking maneuver comprises controlling longitudinal and lateral movement of the vehicle (para. 17, e.g. inputs that would provide the passenger with direct communication with the vehicle's drive train or direct control over the steering, acceleration, or braking of the vehicle.)

(para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Regarding claim(s) 8, 16. Nemec discloses wherein the brake triggering device is a dedicated autonomous brake triggering device (Fig. 8).

Regarding claim(s) 9, 17. Nemec discloses wherein the brake triggering device is an Electric Parking Brake, EPB, activation device (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Regarding claim(s) 10. Nemec discloses wherein activating a brake triggering device comprises arbitration between activating the autonomous braking maneuver and activating an Electric Parking Brake, EPB, dynamic braking maneuver (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Regarding claim(s) 11. Nemec discloses wherein a first user initiated request activates the autonomous braking maneuver and a second user initiated request activates the EPB dynamic braking maneuver (para. 4, the emergency stopping button includes a cover configured to be moved into a first position in order to allow a passenger to activate the emergency stopping button. In this example, the emergency stopping button is configured to be pulled up to activate the emergency stopping button when the cover is in the first position.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669